11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jay Schauble a/k/a Juan Schauble,             * From the Probate Court No. 2
                                                of Harris County,
                                                Trial Court No. 470,780-401

Vs. No. 11-20-00181-CV                        * July 21, 2022

Matthew Schauble, in his capacity as          * Memorandum Opinion by Bailey, C.J.
Trustee of the Edward R. Schauble Trust,        (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Jay Schauble a/k/a Juan Schauble.